DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112(a) Rejections Withdrawn
The rejection of claims 16-24 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claim 20, the amendment cancels the claim.  With respect to the remaining claims, the amendment narrows the scope of the claimed subject matter such that it is now enabled.  

112(b) Rejections Withdrawn
The rejection of claims 32-34 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claims as appropriate.  

102 Rejections Withdrawn
Claims 16-19, 24 and 31-34 under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claimed subject matter such that it no longer reads on the cited art.  

103 Rejections Withdrawn
The rejection of claims 20-23 under 35 USC 103, outlined in the previous Office Action, is withdrawn.  In view of inventor’s amendment, the rejection has been expanded and reformulated below.  (The amendment cancels claim 20.)  

Claim Rejections - 35 USC § 103, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19, 21-24 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Blood (2009), 114(14), pp. 3064-3073 and further in view of Cancer Metastasis Rev. (2007), 26, pp. 225-239, both cited in the IDS.  
Inventor teaches a method of treating cancer in a subject comprising contacting the subject with a pharmaceutically compatible iron chelator or prodrug thereof where the subject is suspected or known to comprise hypoxic cancer cells (claim 16).  Dependent claim 17 further defines the iron chelator or prodrug thereof as a compound of diagramed structure (I).  Dependent claim 18 further defines the iron chelator as ciclopirox or ciclopirox olamine.  Dependent claim 19 teaches that the iron chelator comprises at least one of inter alia a 2-pyridone structure.  Claim 21 teaches that the hypoxic cancer cells are slowly proliferating or non-dividing hypoxic cancer cells.  Claim 22 teaches that the hypoxic cancer cells are under an oxygen saturation of at most about 5%, 3%, or 1%.  Dependent claim 23 teaches that the cancer forms at least one tumor mass having a diameter of at least about 1 mm, 5 mm or 10 mm.  Dependent claim 24 teaches that the treating comprises  administration of at least one further anticancer therapy.  
Inventor further teaches a method for inducing an irreversible proliferation arrest in hypoxic cancer cells comprising (a) contacting the hypoxic cells with an iron chelator or prodrug thereof and thereby (b) inducing an irreversible proliferation arrest in the hypoxic cancer cells (claim 31).  Dependent claim 32 further defines the iron chelator or prodrug thereof as a compound of diagramed structure (I).  Dependent claim 33 further defines the iron chelator as ciclopirox or ciclopirox olamine.  Dependent claim 34 teaches that the iron chelator comprises at least one of inter alia a 2-pyridone structure.  Dependent claim 35 teaches that the cancer is a solid cancer, a metastasis or a relapse thereof.  

Blood (2009), 114(14), pp. 3064-3073 teaches that the well-known antifungal drug ciclopirox olamine (i.e. the olamine salt of ciclopirox) also exhibits anticancer activity, by binding to intracellular iron, leading to cell death and that this known drug could be rapidly repurposed for the treatment of malignancies as evidenced by activity against cell lines of leukemia, myeloma and some solid tumors (abstract; page 3070, Discussion).  The reference also teaches that ciclopirox olamine synergizes with the chemotherapeutic drug cytarabine (page 3070, CPX synergizes with cytarabine).  
With respect to claims 17 and 32, instant structure (I) teaches ciclopirox when R1=R3=R5=H; R2=C6 cycloalkyl; R4=methyl (or C1 alkyl); and n=0.  
With respect to claim 19, ciclopirox comprises a 2-pyridone moiety.  
	With respect to claim 31, the examiner notes that the limitation “…inducing an irreversible proliferation arrest…” encompasses inter alia cell death (specification page 10, line 29).  That being the case, the teachings of the cited reference encompass the instant limitation.  

Cancer Metastasis Rev. (2007), 26, pp. 225-239 explicitly teaches that it is well-known in the art that hypoxic tissue areas of locally advanced solid tumors are a characteristic pathological property (page 225, column 2, 1 Hypoxia in solid tumors, 1.1 Evidence and characterization of tumor hypoxia).  

	Inventor principally distinguishes over Blood (2009), 114(14), pp. 3064-3073 in that hypoxic cancer cells are explicitly taught, as well as several parameters which describe these cells (slowly proliferating/non-dividing; at most 5%, 3%, 1% oxygen saturation; tumor mass of at least about 1 mm, 5 mm, or 10 mm; solid cancer, metastasis, relapse thereof).  However, absent unexpected results, the instantly claimed parameters of these hypoxic cells in a tumor mass in vivo would be understood as intrinsic by one of ordinary skill, at least for a subpopulation of the cells, and, thus, to be fully encompassed by the teachings of the cited art.  
	Inventor has argued that there is no motivation to combine the two cited references.  The examiner respectfully points out that Cancer Metastasis Rev. (2007), 26, pp. 225-239 was cited simply to show what one of ordinary skill would have understood to be the characteristics of locally advanced tumors.  As inventor is no doubt well aware, one of ordinary skill is presumed to possess full knowledge of the prior art in his/her field of endeavor.  Thus, arguments as to a lack of motivation to ‘combine; the teachings of Blood (2009), 114(14), pp. 3064-3073 and Cancer Metastasis Rev. (2007), 26, pp. 225-239 are spurious.  It has been well-known in the art for a number of years that hypoxic cancer cells are a characteristic of – that is, an intrinsic parameter thereof – locally advanced tumors, as evidenced by, for instance, Cancer Metastasis Rev. (2007), 26, pp. 225-239.  
Inventor further argues that Blood (2009), 114(14), pp. 3064-3073 does not administer the iron chelator ciclopirox olamine to the cultures of cell lines derived from solid tumors under anerobic conditions.  And the examiner is in perfect agreement with inventor that this is so.  However, one of ordinary skill would understand that the solid tumor, from which these cell lines derived from solid tumors where harvested, if locally advanced, would intrinsically be comprised of a population of hypoxic cells as per Cancer Metastasis Rev. (2007), 26, pp. 225-239.  Thus, the laboratory proof-of-concept teaching of Blood (2009), 114(14), pp. 3064-3073 does not teach away from intrinsic hypoxic cell populations in vivo.  
In sum, Blood (2009), 114(14), pp. 3064-3073 explicitly teaches that the well-known antifungal drug ciclopirox olamine (i.e. the olamine salt of ciclopirox) also exhibits anticancer activity, by binding to intracellular iron, leading to cell death and that this known drug could be rapidly repurposed for the treatment of malignancies as evidenced by activity against cell lines of leukemia, myeloma and some solid tumors.  There is a clear and explicit motivation in the cited art, and the reasonable expectation of success, to treat cancer in a subject by the administration of a pharmaceutically compatible iron chelator, ciclopirox olamine, where the cancer is suspected or known to comprise hypoxic cancer cells.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        10/14/2022